Title: From William White to William Smith Shaw, 23 February 1803
From: White, William
To: Shaw, William Smith



Dear Sir,
Philada Feby 23. 1803

I shall trouble Mr T. Adams to forward, by some favourable Opportunity, these few Lines of Thanks for the elegant & ingenious Oration so kindly sent by you; & which I read with great Pleasure, as I had not long before another Oration from the same Pen, delivered in Boston. It must be a great Satisfaction to our late worthy President, to behold a Son so worthy of him supporting the Reputation of his Name. I desire to present, thro you, my respectful Compt to him & to Mrs Adams. My Family add their affte Remembrance of you to that of / Your very humble Servt
Wm: White